--------------------------------------------------------------------------------

 EXHIBIT 10.1


LASERCARD CORPORATION
EXECUTIVE BONUS PLAN
 
This document sets forth the terms of the Executive Bonus Plan (the “Bonus
Plan”) of LaserCard Corporation (the “Company”).
 
Purpose of the Plan
 
The objectives of the Bonus Plan are to attract, motivate and retain highly
qualified individuals to enable the Company to meet its objectives, reward
individual contributions to the Company’s success, encourage executives and
other key employees to focus on the achievement of corporate and individual
goals and motivate employees to create long-term sustainable value for the
Company’s stockholders.
 
Operation of the Plan
 
The Bonus Plan has the following elements:
 
 
·
The Compensation Committee of the Company’s Board of Directors (the “Committee”)
will select the executives and other key employees eligible to participate in
the Bonus Plan for each fiscal year of the Company (each, a “Bonus Year”).

 
 
·
The Company’s attainment of the performance goal for pre-tax income as approved
by the Committee for the applicable Bonus Year determines the funding for the
annual bonus pool for the Bonus Plan.  If the Company does not attain the
performance goal for pre-tax income approved for a Bonus Year, no bonuses will
be paid under the Bonus Plan for that Bonus Year.

 
 
·
The Committee will establish target and maximum bonus amounts each Bonus Year
for each Bonus Plan participant.  (In the case of the Company’s Chief Executive
Officer, the target and maximum bonus amount will be established by the
independent members of the Company’s Board of Directors.)  The Committee will
also establish the percentage of the total bonus that will be determined based
on Company performance and the percentage of the total bonus that will be
determined based on individual performance and, as applicable, the performance
criteria that will be used to determine a participant’s individual performance
for the Bonus Year.

 
 
·
If an annual bonus becomes payable to a participant pursuant to the Bonus Plan,
the bonus will be paid to the participant in cash no later than two and one-half
months after the end of the applicable Bonus Year.

 
 
·
Unless otherwise expressly provided by the Committee, a participant must be
employed with the Company (or one of its affiliates or subsidiaries) on the last
day of a Bonus Year in order to be eligible to receive a bonus under the Bonus
Plan (subject to the achievement of the applicable performance measures) for
that Bonus Year.  A participant will have no right to a bonus (or any partial
bonus) under the Bonus Plan if the participant’s employment terminates or is
terminated (regardless of the reason, whether with or without cause) prior to
the last day of the applicable Bonus Year, provided that the Committee may in
its sole discretion provide for payment of a prorated bonus to any such
participant.

 
 
 

--------------------------------------------------------------------------------

 
 
Other Rules
 
No Assignment.  The rights, if any, of a participant or any other person to any
payment or other benefits under the Bonus Plan may not be assigned, transferred,
pledged, or encumbered except by will or the laws of descent or distribution.
 
Tax Withholding.  The Company has the right to deduct from any bonus amount
otherwise payable the amount of any and all required income, employment and
other tax withholding required with respect to such payment.
 
Amendment. The Committee reserves the right to amend and/or terminate the Bonus
Plan at any time and in any manner.
 
No Fiduciary Relationship.  Nothing contained in the Bonus Plan and no action
taken pursuant to the provisions of the Bonus Plan shall create or be construed
as creating a trust or any kind of fiduciary relationship between the Company
and any of its affiliates, or the Committee, on one hand, and any participant or
any other person on the other hand.
 
No Right to Bonus or Continued Employment.  Nothing contained in the Bonus Plan
or any related document constitutes an employment or service commitment by the
Company (or any affiliate), affects an employee’s status as an employee at will
who is subject to termination without cause, confers upon any participant any
right to remain employed by or in service to the Company (or any affiliate), or
interferes in any way with the right of the Company (or any affiliate) to
terminate a participant’s employment or to change the participant’s compensation
or other terms of employment at any time.  The Bonus Plan does not constitute a
contract and does not confer upon any person any right to receive a bonus or any
other payment or benefit.  There is no commitment or obligation on the part of
the Company (or any affiliate) to continue any bonus plan (similar to the Bonus
Plan or otherwise) in any future fiscal year.
 
Administration. The Committee shall administer the Bonus Plan, select
participants for the Bonus Plan, determine the applicable performance measures,
relative weights of those measures, specific performance goals, and bonus
opportunities, determine performance and the extent to which any applicable
goals have been satisfied, determine whether any bonus is actually payable under
the Bonus Plan and, subject to the express limitations of the Bonus Plan, the
amount of each bonus, and determine the time or times at which and the form and
manner in which bonuses will be paid.  The Committee shall have the authority to
construe and interpret the Bonus Plan and any agreement or other document
relating to the Bonus Plan.  All actions taken and all interpretations and
determinations made by the Company in respect of the Bonus Plan shall be
conclusive and binding on all persons and shall be given the maximum deference
permitted by law.
 
Adjustments.  The Committee may, in its sole discretion, adjust performance
measures, performance goals, relative weights of the measures, and other
provisions of the Bonus Plan to the extent (if any) it determines that the
adjustment is necessary or advisable to preserve the intended incentives and
benefits to reflect (1) any material change in corporate capitalization, any
material corporate transaction (such as a reorganization, combination,
separation, merger, acquisition, or any combination of the foregoing), or any
complete or partial liquidation of the Company, (2) any change in accounting
policies or practices, or (3) the effects of any special charges to the
Company’s earnings, or (4) any other similar special circumstances.
 